141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David DIXON, Appellant,v.Donnie McGUIRE;  James Collyott, Appellees.
No. 97-3489.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1998.Filed March 19, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
David Dixon, an inmate at Central Missouri Correctional Center, appeals the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 failure-to protect action.  After a careful review of the record and the parties' submissions on appeal, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri